DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 07/01/2022. The claim amendments are entered. Presently, claims 1-4, 6-10, 12 remain pending. Claims 1, 7, 12, and 17 have been amended and claims 5, 14, and 19 are cancelled.
Regarding the objection to claim 28, Applicant has sufficiently amended the claims to overcome the objection. Accordingly, the objection is withdrawn.
Response to Arguments
Applicant’s arguments regarding the limitations “a time to recalibrate the model, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system” and “wherein determining the time to re-specify the model is based on a predefined time period” with respect to claim(s) 1, 7, and 19 have been considered but are moot because the new ground of rejection. The remaining arguments are responded to below.
Applicant argues: Rather, Chen seems to be silent regarding anything that might reasonably be considered to suggest both recalibrating a model, i.e., updating coefficients for the model in use, based on a GOF for the model and re-specifying the model in use, i.e., generating a new model to replace the model being used, based on a predetermined time period.
Examiner response: Examiner respectfully disagrees. Chen teaches re-specifying the model in use, i.e., generating a new model to replace the model being used (Chen; Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.). Chen also teaches a first expert system and a second expert system (fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.). Chen discloses that the first expert system provides the model (i.e. model data file) to the second expert system (chen; Col. 4 lines 66-67).
	Although Chen teaches updating, by the first expert system, the model datafile used by the second expert system, Chen does not explicitly teach “a time to recalibrate the model, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system” and “wherein determining the time to re-specify the model is based on a predefined time period”.
	However, a new grounds of rejection is made in view of Wu and Chavira are made to address these limitations.
Applicant argues: However, Bies does not teach or suggest, alone or in combination with Chen, determining, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system; and determining, by the first expert system, a time to re-specify the model, wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system, and wherein determining the time to re-specify the model is based on a predefined time period as recited in independent claim 1 and with similar recitations in independent claim 7 and 19.
Examiner response: Arguments pertaining to Bies are moot in view of the new grounds of rejection.
Applicant argues: However, Seta does not teach or suggest, alone or in combination with Chen and/or Bies, determining, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system; and determining, by the first expert system, a time to re-specify the model, wherein re- specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system, and wherein determining the time to re-specify the model is based on a predefined time period as recited in independent claim 1 and with similar recitations in independent claim 7 and 19.
Examiner response: Arguments pertaining to Seta are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 19, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US-7761239-B2) in view of Wu et al. (US-8635051-B1) and Chavira et al. (US-8296257-B1).
Regarding Claims 1, 7, and 19,
Chen teaches a method, comprising: 
building, by a first expert system (fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
providing, by the first expert system, the model data file to a second expert system (Col. 4 lines 66-67; After the model has been developed for a particular biological state, the model may then be deployed as shown in the steps grouped as 1100 to diagnose a biological state associated with unknown samples. Also note in figure 6 the model is being provided to the diagnostic location (i.e. second expert system). The model developer may then permit the model to be distributed by a model provider 670.); 
obtaining, by the first expert system, at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model defined in the model data file (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.); 
repeatedly testing, by the first expert system, the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.); 
determining, by the first expert system, a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system, and wherein determining the time to re-specify the model is based on a predefined time period (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly disclose
determining, by the first expert system, in real-time and based on a Goodness-of- Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model, wherein recalibrating the model comprises updating, …, coefficients in the model data file used by the second expert system, and 
determining, by the first expert system, a time to re-specify the model, …, and wherein determining the time to re-specify the model is based on a predefined time period.
While Chen discloses a model data filed used by a second expert system and updated by first expert system, Chen does not explicitly teach recalibrating a model data filed by updating its coefficients. 
However, Wu (US 8635051 B1) teaches
determining, by the first expert system, in real-time and based on a Goodness-of- Fit (GOF) for the model used by the second expert system (col. 5 lines 25-27; An optimization run may be terminated when a maximum number of trials are reached, or a predetermined acceptable goodness-of-fit is obtained.) and the ongoing operational data obtained from the second expert system (Col. 4 lines 60-64; In addition, a user may interact with the user interface 210, to import data from an existing data source to construct the hydraulic simulation model 240. For example, database data, spreadsheet data, and/or geographic information system (GIS) data, may be imported to define some or all elements, element attributes, and their interrelationships.), a time to recalibrate the model (col. 5 lines 64-67; The above described hydraulic modeling and simulation application 150 and/or the model calibration tool 155 may implement novel model-based pressure-dependant is demand optimization techniques for leakage detection in a water distribution system.), wherein recalibrating the model comprises updating, …, coefficients in the model data file used by the second expert system (col. 6 lines 5-15; The leakage detection techniques pinpoint likely leakage nodes by optimizing the locations of a user-specified maximum number of leakage nodes and their associated emitter coefficients in the hydraulic simulation model 240, such that the difference between model-predicted and the field-observed values for pressure and flow are minimized. This optimization may be solved using a GA, for example, using an adaption of the generalized fmGA employed by the above described GA-based optimizer 230. And The model-simulated results are compared to the field-observed data for the corresponding real-world water distribution system, to calculate a goodness-of-fit value. Further a penalty term is generated. A trial solution with better goodness-of-fit is more likely to be selected as a parent solution to produce a new solution for a next generation. As such the sequence of steps evolves solutions (locations for leakage nodes and corresponding emitter coefficients) generation after generation Coefficient updated based on goodness-of-fit.), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen with the goodness-of-fit of Wu et al.
Doing so would allow for continuously modifying the models to identify “better” fitting solutions. The modifications may continue until “good” solutions are found that achieve a predetermined acceptable goodness-of-fit (col. 5 lines 59-62;).
Chavira (US 8296257 B1) teaches
determining, by the first expert system, a time to re-specify the model, wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system, and wherein determining the time to re-specify the model is based on a predefined time period (Col. 10 lines 6-8; Because of the importance of training data, the model 604 may periodically need to be replaced with a newer version of the model 604 (e.g., model 608).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen with the periodic updating of a model of Chavira.
	Doing so would allow for evaluating the current model against a candidate model and replacing the current model with the candidate model if the candidate model outperforms the current model (Col. 10 lines 9).
Regarding Claims 2, 8, and 20,
Chen, Wu, and Chavira teach the method of claim 1. Chen further teaches wherein the second expert system dynamically replaces the model data file with the new model data file (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Regarding Claims 24, 25, and 26,
Chen, Wu, and Chavira teach the method of claim 1. Chen further teaches further comprising: 
re-specifying, by the first expert system, the model at the determined time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.).
Chavira futher teaches
recalibrating, by the first expert system, the model at the determined time to recalibrate the model (col. 5 lines 64-67; The above described hydraulic modeling and simulation application 150 and/or the model calibration tool 155 may implement novel model-based pressure-dependant is demand optimization techniques for leakage detection in a water distribution system.); and 6Serial No. 15/082,988 Attorney Docket No. 8355-1-DIV 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen with the goodness-of-fit of Wu et al.
Doing so would allow for continuously modifying the models to identify “better” fitting solutions. The modifications may continue until “good” solutions are found that achieve a predetermined acceptable goodness-of-fit (col. 5 lines 59-62;).

Claim 3, 6, 9, 12, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Chen/Wu/Chavira, as applied above, and further in view of Deslandres et al. (An expert system prototype assisting the statistical validation of simulation models).
Regarding claims 3, 9, and 21, 
	Chen, Wu, and Chavira teach the method of claim 2. 
Deslandres further teaches “the first expert system obtains random samples of data from the second expert system to test the model” (Deslandres page 83 column 1 paragraph 1, “A system developed to tackle a validation problem should use statistical techniques to be reliable, which require data samples. Thus, we have first restricted the domain investigated to observable systems. A system is said to be observable when it is possible to collect data on the operational system behavior.” The observable systems here are expert systems for e.g. manufacturing. The statistical techniques discussed require data which is identically independently distributed (column 2) after sampling (page 83 column 1), where the described methods use a random sample.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Wu, and Chavira would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Chen, Wu, and Chavira with Deslandres as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Wu, and Chavira with the goodness of fit tracking of Deslandres to achieve the well-known and expected benefit of checking for applicability of the model to new or changing data of interest (pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Regarding claims 6, 12, and 23, 
Chen, Wu, and Chavira teach the method of claim 1.
Deslandres further teaches “gathering, by the first expert system, one or more statistics relevant to calibration for the actual data;” (Deslandres page 86 column 1 paragraph 1, “(2) the means class includes different parametric tests about the equality of two population means. (3) in the same way, the variances class is concerned about hypothesis tests on the equality of the two variances.” Examiner understands poor calibration to include at least a situationally significant change in mean, as described in Disclosure [0045].)
“gathering, by the first expert system, one or more statistics relevant to discrimination for the actual data;” (Deslandres page 81 column 1 paragraph 6, “Hypothesis tests can be used, for example, to compare parameters, and distributions which characterize the model results and the systems results, in order to determine if the model’s behavior has an acceptable range of accuracy for its intended purpose. ... It is the Type II error which consists of the acceptance of an invalid model, which is of more interest in validation.”)
“comparing, by the first expert system, the one or more statistics relevant to calibration to a first pre-existing validation data;” (Deslandres page 86 column 1 paragraph 2, “the twosamples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.)
“comparing, by the first expert system, the one or more statistics relevant to discrimination to a second preexisting validation data;” (Deslandres page 86 column 1 paragraph 2, “the two samples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.) and
“based on the comparisons, determining, by the first expert system, the GOF for the model” (Deslandres page 86 column 1 paragraphs 1-2, the current data can be compared to the Gaussian normal distribution, and can be compared to previous data. Statistical tests can be aggregated as described in column 2.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Wu, and Chavira, would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Chen, Wu, and Chavira with Deslandres as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Wu, and Chavira with the goodness of fit tracking of Deslandres to achieve the well-known and expected benefit of checking for applicability of the model to new or changing data of interest (pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Claims 4, 10, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Chen/Wu/Chavira, as applied above, and further in view of Bellocchi et al. (Validation of biophysical models: issues and methodologies).
Regarding claims 4, 10, and 22, 
Chen, Wu, and Chavira teach the method, system, and computer learning system of claims 1, 7, and 13, but is understood not to teach random samples. Bellocchi teaches “obtaining, by the first expert system, an independent source of random data; and using, by the first expert system, the independent source of random data as part of the testing” (Bellocchi page 117 column 1 paragraph 1, “The validation of a sugarcane model by Keating et al. (1999) as cited by Sinclair and Seligman (2000), gives an example of a sound test of robustness for the following reasons: (1) a large number (i.e. 19) of data sets for sugarcane growth were used, (2) a broad range of conditions with differing locations, irrigation treatments, and nitrogen fertility treatments were explored, (3) the seasonal evolution of individual components of the model (leaf area index, green biomass, millable stalk biomass, stalk sucrose, and nitrogen accumulation) was compared with observed results.” As motivated by page 116 column 2 paragraph 1, validation sets which are independent of the model data set are superior to those validation sets commonly created by splitting an initial dataset.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Wu, and Chavira, would have appreciated the benefit of using independent validation sets as proposed by Bellocchi. The ordinarily-skilled artisan would readily see the benefits of independent validation sets, which would provide the well-known, predictable and expected results of examining the model’s applicability to data sets other than the original training dataset. The ordinarily-skilled artisan would have been motivated to combine Chen, Wu, and Chavira with Bellocchi as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Wu, and Chavira with the independent validation sets of Bellocchi to achieve the well-known and expected benefit of examining validity of the model over a broader range of data of interest.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Chen/Wu/Chavira, as applied above, and further in view of Thieberger (US-20130103624-A1).
Regarding Claim 27,
Chen, Wu, and Chavira teach the method of claim 1. 
	Chen, Wu, and Chavira do not explicitly disclose
wherein determining a time to recalibrate the model comprises re-calibrating the model at a predetermined interval using a moving data horizon.
However, Thieberger (US 20130103624 A1) teaches
wherein determining a time to recalibrate the model comprises re-calibrating the model at a predetermined interval using a moving data horizon (para [0392] In one embodiment, models for a user's emotional state are periodically re-trained and/or updated to reflect new data that has been accumulated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Wu, and Chavira with the method of re-training a model of Thieberger.
Doing so would allow for ensuring the training data used for the machine learning model is up to date thereby improving the accuracy of the results of the machine learning model (para [0392])

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Chen/Wu/Chavira, as applied above, and further in view of Thieberger (US-20130103624-A1) and Lee et al. ("Coronary artery disease prediction method using linear and nonlinear feature of heart rate variability in three recumbent postures.").
Regarding Claim 28,
Chen, Wu, and Chavira, and Thieberger teach the method of claim 27. 
	Chen, Wu, and Chavira do not explicitly disclose
wherein the model data file includes normalized data values from two or more data streams that have been joined and aggregated across one or more periods of time, wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams and wherein one or more p-values are selected from a constellation of p-values that include p-values for calibration and p-values for differing cut-points for True Positive Rate (TPR) and False Positive Rate (FPR) and wherein the new model data file is generated by re-running feature creation and feature selection on a most recent data set.
However, Thieberger (US 20130103624 A1) teaches
wherein the model data file includes normalized data values (para [0226] In one embodiment, the user measurement data may be processed and/or normalized in many ways, before, during and/or after the data is stored.) from two or more data streams that have been joined and aggregated (para [0009] Optionally, the response may be an emotional response (e.g., predicted from models) and/or an affective response (e.g., measured values from one or more user measurement channels). One or more channels (i.e. one or more streams)) across one or more periods of time (para [0392] In one embodiment, models for a user's emotional state are periodically re-trained and/or updated to reflect new data that has been accumulated.), wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams (para [0053] The term "user measurement channels", or the alternative form "measurement channels of the user", refer to physiological measurements and/or measurements of unsolicited behavioral cues of the user, which may be either raw measurements and/or processed measurements (e.g., resulting from filtration, calibration, and/or feature extraction).) …wherein the new model data file is generated by re-running feature creation and feature selection on a most recent data set (para [0226] In still another example, user measurements are subjected to feature extraction and/or reduction techniques, such as Fisher projections, Principal Component Analysis (PCA), and/or feature selection techniques like Sequential Forward Selection (SFS) or Sequential Backward Selection (SBS). Feature extraction (i.e. feature creation). Feature selection (i.e. feature selection) and para [0392]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Wu, and Chavira with the method of re-training a model of Thieberger.
Doing so would allow for ensuring the training data used for the machine learning model is up to date thereby improving the accuracy of the results of the machine learning model (para [0392])
Lee teaches
and wherein one or more p-values are selected from a constellation of p-values that include p-values for calibration (pg. 423, section 2.2; All features of HRVare continuous-valued, we use p-values based on F-statistics. This method is to perform a one-way ANOVA F-test for each continuous feature.) and p-values for differing cut-points (pg. 424, section 3.1; A binary discretization for A is determined by selecting the cut point TA for which E(A, T; D) is minimal amongst all the candidate cut point.) for True Positive Rate (TPR) and False Positive Rate (FPR) (pg. 426, section 4.1.1; We also used TPR (True Positive Rate), FPR (False Positive Rate), precision, recall and Fmeasure to evaluate the classifiers’ performance for analyzing our training sets with imbalanced class distribution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Wu, and Chavira, and Thieberger with the method of extracting and evaluating features of Lee.
Doing so would allow for a better performance of the classifier by improving the accuracy of its results (Abs.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121